COURT OF APPEALS OF VIRGINIA
UNPUBLISHED

              Present: Chief Judge Decker, Judges Humphreys and Friedman
              Argued at Lexington, Virginia


              SYL NMN ROGERS
                                                                              MEMORANDUM OPINION* BY
              v.     Record No. 1001-21-3                                    JUDGE ROBERT J. HUMPHREYS
                                                                                   AUGUST 9, 2022
              COMMONWEALTH OF VIRGINIA


                                 FROM THE CIRCUIT COURT OF THE CITY OF ROANOKE
                                                Onzlee Ware, Judge

                               (J. Thomas Love, Jr.; Office of the Public Defender, on brief), for
                               appellant. Appellant submitting on brief.

                               Robin M. Nagel, Assistant Attorney General (Jason S. Miyares,
                               Attorney General; Susan Brock Wosk, Assistant Attorney General,
                               on brief), for appellee.


                     Syl Rogers appeals his conviction for misdemeanor assault and battery in violation of Code

              § 18.2-57. Rogers challenges the sufficiency of the evidence establishing that he touched the victim

              in an unlawful manner.

                                                         BACKGROUND

                     “In accordance with familiar principles of appellate review, the facts will be stated in the

              light most favorable to the Commonwealth, the prevailing party at trial.” Poole v. Commonwealth,

              73 Va. App. 357, 360 (2021) (quoting Gerald v. Commonwealth, 295 Va. 469, 472 (2018)). In

              doing so, we discard any of the appellant’s conflicting evidence, and regard as true all credible

              evidence favorable to the Commonwealth and all inferences that may reasonably be drawn from

              that evidence. Gerald, 295 Va. at 473.



                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       On the night of October 31, 2020, Jessica Thurman and a friend went to a Roanoke bar and

restaurant for a Halloween party. While waiting for a waitress to take their orders, Thurman and her

friend went outside to “vape.” On the way, Rogers approached them, asked Thurman if he knew

her, and stated that she should have a drink with him. Thurman told him no and walked away.

       After vaping, Thurman and her friend returned to their table and Rogers approached them

again and introduced a friend of his. His friend walked away, but Rogers remained, lingering by

Thurman’s table. Eventually, after Thurman ignored Rogers, he retreated. About twenty minutes

later, as Thurman and her friend were leaving, Rogers approached them and grabbed Thurman’s

wrist. He told her to let him buy her a drink, which she declined. Rogers then “pulled [her] close”

and asked for her phone number. Thurman refused, and Rogers then whispered in her ear, “We

should go fuck after this.” Thurman told Rogers no, reiterated that she was going outside with her

friend, and walked away.

       After about five minutes, Thurman and her friend returned to their table and asked for their

checks so that they could leave. While Thurman was signing her credit card receipt, Rogers came to

the table and again asked to buy her a drink. Thurman again told him no, that she did not “want to

drink anymore” and “was ready to go home,” but Rogers ignored her requests and began fondling

her buttocks, kissing her neck, kissing her cheek, and instructed her to “kiss him on the mouth.”

Thurman refused and demanded that Rogers stop, but he refused to do so. Thurman’s friend tried to

separate Rogers and Thurman, but Rogers continued to touch Thurman’s buttocks and back.

Thurman repeatedly told Rogers to stop and tried pushing him away, but he ignored her requests.

Eventually, Thurman managed to get away from Rogers, and she contacted a police officer.

       At trial, Jordan Glenn, who was also at the restaurant that evening, testified that he saw

Rogers touching Thurman and her friend and could see that the women were “uncomfortable” as

Rogers was “caressing different parts of them.” Thurman testified that when Rogers touched her,

                                                -2-
she was “uncomfortable” and that she wanted him to stop. She testified that she repeatedly told

Rogers “no” and that she would not go anywhere with him, yet he refused to stop verbally

haranguing and physically touching her.

       At the close of the Commonwealth’s case-in-chief, Rogers moved to strike the evidence,

arguing that he did not have the necessary intent for assault and that he had not committed an

“unlawful touching.” He argued that he had not “intend[ed] to place [Thurman] in fear of bodily

harm or . . . reasonable anticipation of bodily harm.” Rogers characterized his behavior as

“engaging in sort of a social norm for the night on Halloween at a bar.” Rogers also argued that he

did not have the intent to commit battery but instead had merely tried to “engage [Thurman] in

some sort of relationship” and “gave up after a short period of time.” The court denied the motion

to strike, which Rogers renewed, and the circuit court denied again.

       The circuit court ultimately found that Thurman’s account was credible and that Rogers had

touched Thurman’s backside and kissed her neck. The circuit court found Rogers’ conduct was

sufficient to convict him of assaulting and battering Thurman.

                                            ANALYSIS

       On appeal, Rogers argues that the evidence was insufficient to convict him of assault and

battery because the evidence did not prove that he committed unlawful touching. He maintains that

he “engaged in an effort to start a romantic relationship with” Thurman without the intent to cause

bodily harm and his “touching was neither rude, insolent or angry”; thus, Rogers argues, the circuit

court erred by convicting him.

       “When reviewing the sufficiency of the evidence, ‘[t]he judgment of the trial court is

presumed correct and will not be disturbed unless it is plainly wrong or without evidence to support

it.’” McGowan v. Commonwealth, 72 Va. App. 513, 521 (2020) (alteration in original) (quoting

Smith v. Commonwealth, 296 Va. 450, 460 (2018)). “In such cases, ‘[t]he [appellate] Court does

                                                -3-
not ask itself whether it believes that the evidence at the trial established guilt beyond a reasonable

doubt.’” Id. (first alteration in original) (quoting Secret v. Commonwealth, 296 Va. 204, 228

(2018)). “Rather, the relevant question is whether ‘any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt.’” Vasquez v. Commonwealth, 291 Va.

232, 248 (2016) (quoting Williams v. Commonwealth, 278 Va. 190, 193 (2009)). “If there is

evidentiary support for the conviction, ‘the reviewing court is not permitted to substitute its own

judgment, even if its opinion might differ from the conclusions reached by the finder of fact at the

trial.’” McGowan, 72 Va. App. at 521 (quoting Chavez v. Commonwealth, 69 Va. App. 149, 161

(2018)).

        “Assault and battery are common law crimes.” Montague v. Commonwealth, 278 Va. 532,

541 (2009). “To sustain a conviction for battery, the Commonwealth must prove a ‘wil[l]ful or

unlawful touching’ of another.” Kelley v. Commonwealth, 69 Va. App. 617, 625 (2019) (alteration

in original) (quoting Parish v. Commonwealth, 56 Va. App. 324, 330 (2010)). The touching does

not need to cause physical injury—an “injury to the [victim’s] mind or feelings” is sufficient. Id.

(alteration in original) (quoting Parish, 56 Va. App. at 330). “If the victim consents to the touching,

the touching is not unlawful and therefore not a battery.” Gnadt v. Commonwealth, 27 Va. App.

148, 151 (1998). “If the touching exceeds the scope of the consent given, the touching is not

consensual and thus is unlawful.” Id.

        Furthermore, it is “the intent of the actor, not . . . the force applied” that determines whether

a battery has occurred. Parish, 56 Va. App. at 330 (quoting Adams v. Commonwealth, 33 Va. App.

463, 469 (2000)). Intent, “[l]ike any other element of a crime, . . . may be proved by circumstantial

evidence.” Kelley, 69 Va. App. at 628 (quoting Adams, 33 Va. App. at 471). Unlawful intent “may

be imputed if the touching is ‘done in a rude, insolent, or angry manner.”’ Parish, 56 Va. App. at

331 (quoting Adams, 33 Va. App. at 469). Moreover, “intent may be inferred from the nature of the

                                                  -4-
overt act and the surrounding circumstances.” Id. (quoting Clark v. Commonwealth, 279 Va. 636,

642 (2010)). “Whether an act is done in a ‘rude, insolent, or angry manner’ is a finding of fact that

this Court will not disturb on appeal unless the finding is plainly wrong or no evidence supports it.”

Kelley, 69 Va. App. at 628-29.

       Here, the evidence showed that after Thurman refused Rogers’ first two requests to have a

drink, Rogers grabbed her wrist, pulled her close, and whispered in her ear that they “should go fuck

after this.” Thurman unequivocally told him no and walked away. See id. at 629 (affirming

conviction for battery of victim who “signaled her lack of consent by trying to pull away and saying

‘no, no, no’” before defendant “advanced and grabbed her face in an effort to kiss her”). Thurman

explicitly refused Rogers’ requests to spend time together and then ignored him altogether,

establishing that she did not consent to his advances. Undeterred, Rogers again asked Thurman to

have a drink with him as she was preparing to leave; she again told him no. In response, Rogers

began caressing Thurman’s buttocks, touching her back, and kissing her neck and cheek—while

Thurman continued to tell Rogers no, to stop, and tried to push him away. Thurman’s testimony

was that Rogers touched—and continued touching—her over her repeated objections and requests

for him to stop and despite her discomfort being evident to other patrons. See id. (“[I]t was entirely

reasonable for the court to conclude that the appellant intended to act in a rude manner and did so

when he grabbed the victim’s face and attempted to force a kiss on her” after she had “signaled her

lack of consent.”); see also Robinson v. Commonwealth, 70 Va. App. 509, 516 (2019) (“[T]he facts

make clear that the touching was accomplished against the will of the complaining witness as the

victim twice got up to try to get away from [the defendant].”).

       The evidence supports the circuit court’s conclusion that Rogers intended to act in a rude

manner by touching Thurman despite her multiple requests that he not do so. The court found that

Thurman was a credible witness and thus that Rogers had indeed touched her as she described

                                                 -5-
despite her demonstrated lack of consent. It is well-established that “[d]etermining the credibility

of witnesses . . . is within the exclusive province of the [fact finder], which has the unique

opportunity to observe the demeanor of the witnesses as they testify.” Dalton v. Commonwealth,

64 Va. App. 512, 525 (2015) (second alteration in original) (quoting Lea v. Commonwealth, 16

Va. App. 300, 304 (1993)). “When ‘credibility issues have been resolved by the [fact finder] in

favor of the Commonwealth, those findings will not be disturbed on appeal unless plainly

wrong.’” Towler v. Commonwealth, 59 Va. App. 284, 291 (2011) (quoting Corvin v.

Commonwealth, 13 Va. App. 296, 299 (1991)).

       The record supports the circuit court’s fact finding that Rogers’ touching was unwanted and

committed in a rude manner, and, as such, the circuit court’s credibility determinations were not

plainly wrong. Thus, the record supports the conclusion that the Commonwealth’s evidence was

credible and sufficient to sustain Rogers’ conviction for assault and battery. See Kelley, 69

Va. App. at 629.

                                           CONCLUSION

       For the foregoing reasons, the circuit court’s ruling is affirmed.

                                                                                                Affirmed.




                                                 -6-